Citation Nr: 0625292	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip injury.  

2.  Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had active service from March 1953 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have a currently diagnosed right hip 
injury.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
      
    I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In February 2005, the appellant was afforded a VA 
examination, the report of which listed an impression of 
"[r]ight hip within normal limits."  It was stated that it 
was believed that the appellant's "symptoms regarding his 
hip are related to referred pain from his lumbar spine and 
does not represent specific hip pathology."  Thus, no 
current right hip disability was diagnosed.  Nor do recent 
treatment records from the Mountain Home VA Medical Center 
list a current right hip disability.           

The appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the appellant's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against his claim, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  Accordingly, the claim must 
be denied.    

      II.  VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, June 2001 and January 2005 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection.  
The letters also informed the appellant of VA's duty to 
assist him in obtaining evidence for his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2005 VCAA notice letter did 
request that the appellant send to VA any evidence in his 
possession that pertained to his claims.
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the most 
recent of the VCAA letters had been sent to the appellant the 
claim was readjudicated by the AOJ in the December 2005 
supplemental statement of the case (SSOC).  

Additionally, the veteran's Social Security Administration 
records were obtained and he was afforded a VA examination in 
February 2005.  

Finally, The Board notes that the appellant's service medical 
records regarding his period of active duty are unavailable 
from the National Personnel Records Center (NPRC), and are 
thought to have been destroyed in a fire in the early 1970's.  
The Board is mindful that in cases where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  In the instant matter, the claims 
folder does contain some reconstructed service medical 
records and while it appears that not all of the appellant's 
service medical records were able to be reconstructed (for 
example, there is no enlistment/induction examination 
report), the appeal must be decided on the evidence of 
record.  Where possible, though, the Board's analysis has 
been undertaken with this heightened duty in mind.     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a right hip disability is denied.  


REMAND

Although the appellant's service medical records were not 
available and presumed to have been destroyed in a fire in 
the 1970's, the claims folder does contain reconstructed 
service medical records, which includes an April 24, 1953 
report of physical therapy stated that the reason for the 
request was probable herniated nucleus pulposus (HNP), acute.  
The provisional diagnosis was HNP.  A report of a May 21, 
1953 lumbar myelogram stated that such revealed opaque medium 
in the lower lumbar-subarachnoid space, covering the 
interspaces between L-4 and the 1st sacral segment.  Nerve 
roots were well shown and there was no evidence of defect, 
intrinsic or extrinsic.  A DD Form 481, with a date of 
disposition of June 16, 1953 (the veteran's discharge date), 
listed a diagnosis of HNP, L5-S1, right, cause undetermined.  
It was stated to have existed prior to service.  In this 
regard, it is noted that the appellant reported having 
occasional low back pain since being administered a spinal 
anesthetic for an appendectomy four years prior.  It was also 
noted, though, that he was struck across the back 10 days 
prior.  

The post-service medical evidence includes a February 2005 VA 
examination report, in which an impression of lumbar spine 
degenerative disc disease with spondylotic changes is listed.  
The examiner acknowledged that the claims folder was not 
available, but stated that other medical records, including 
current VA records, were reviewed.  He stated that it was his 
professional opinion that the appellant's current lumbar 
spine disability "is causally related to his injury 
sustained in service."  He stated that this opinion was 
based upon review of the available medical information, the 
relevant history, current physical examination, and an 
application of medical reasoning based on knowledge.  The 
claims folder also contains three addendums to the February 
2005 VA examination report, all by the examiner who conducted 
the February 2005 VA examination.  In the first, dated April 
2005, the examiner stated that the records provided did not 
include the appellant's military records and so he did not 
render an opinion.  In the second, dated August 2005, the 
examiner stated that the appellant's claims folder was 
reviewed.  He stated that the claims folder revealed that the 
appellant had a diagnosis of a herniated disc as a result of 
a service-connected injury in April 1953 and indicated that 
the appellant's current back diagnoses were "more than 
likely the direct cause of his current symptoms and were 
initiated during his injury while in service."  In the third 
addendum, though, dated November 2005, the examiner reaches a 
quite different conclusion.  It was indicated that the claims 
folder was again reviewed and in this regard, the examiner 
noted the appellant's injury to his back in January 1985.  
The examiner then concluded that "it seemed more likely than 
not that the [appellant's] complaints of back pain and loss 
of function are directly attributable to this non-[s]ervice 
[c]onnected injury."  In view of the obviously contradictory 
opinions by the same examiner another VA examination is 
required.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA spine 
examination with a specialist in 
orthopedic disabilities who has not 
previously examined the veteran.  The 
examiner is directed to render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the appellant's current back disability 
was initially manifested during service 
or is otherwise related to his active 
service.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


